COURT OF APPEALS
                                    EIGHTH DISTRICT OF TEXAS
                                         EL PASO, TEXAS

                                                 §
  IN THE MATTER OF A.J.C., A CHILD,                           No. 08-21-00090-CV
                                                 §
                       Appellant.                                Appeal from the
                                                 §
                                                               388th District Court
                                                 §
                                                            of El Paso County, Texas
                                                 §
                                                              (TC# 2019DCM6656)
                                                 §

                                         O R D E R

       The Court GRANTS the Appellee’s third motion for extension of time within which to file the

brief until November 15, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Celia A. Villasenor, the Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before November 15, 2021.

       IT IS SO ORDERED this 18th day of October, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.